

Exhibit 10.5












DIAMONDBACK ENERGY, INC.


SENIOR MANAGEMENT SEVERANCE PLAN












Effective as of February 20, 2020











--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
Page
ARTICLE 1 PURPOSE AND SCOPE
1


Section 1.1
Introduction
1


Section 1.2
Purpose
1


Section 1.3
Plan Status
1


 
 
 
 
 
ARTICLE 2 ELIGIBILITY FOR SEVERANCE BENEFITS
1


Section 2.1
Payments and Benefits upon an Eligible Termination (Unrelated to a Change in
Control)
1


Section 2.2
Severance Benefits upon an Eligible Termination (Related to a Change in Control)
2


Section 2.3
Payments upon a Termination of Employment Due to Death or Disability
3


Section 2.4
Release and Full Settlement; Payment Delay; Repayment Obligations
4


Section 2.5
Parachute Payments
4


Section 2.6
Coordination with Certain Other Agreements
6


Section 2.7
No Mitigation
6


Section 2.8
Deductions from Severance Benefits
6


 
 
 
 
 
ARTICLE 3 RESTRICTIVE CONVENANTS
6


Section 3.1
Non-Competition and Non-Solicitation Obligations
6


Section 3.2
Limitations on Non-Competition
7


Section 3.3
Non-Disparagement
7


Section 3.4
Return of Property
8


Section 3.5
Cooperation
8


Section 3.6
Confidential Information
8


 
 
 
 
 
ARTICLE 4 CLAIMS AND APPEAL PROCEDURES
9


Section 4.1
Filing Claim for Benefits
9


Section 4.2
Notification by the Administrator
9


Section 4.3
Review Procedure
10


Section 4.4
Administrator's Authority
12


 
 
 
 
 
ARTICLE 5 PLAN AND ADMINISTRATION
12


Section 5.1
In General
12


Section 5.2
Reimbursement and Compensation
12


 
 
 
 
 
ARTICLE 6 ADMENDMENT AND TERMINATION
13


 
 
 
 
 
ARTICLE 7 CODE SECTION 409A
13


Section 7.1
Deferred Compensation Exceptions
13


Section 7.2
Separate Payments and Payment Timing
13





i



--------------------------------------------------------------------------------





Section 7.3
General Section 409A Provisions
13


Section 7.4
Specified Employee Status
14


 
 
 
 
 
ARTICLE 8 MISCELLANEOUS INFORMATION
15


Section 8.1
Other Participating Employers
15


Section 8.2
Limitation of Rights
15


Section 8.3
Governing Law
15


Section 8.4
Jurisdiction and Venue
15


Section 8.5
Waiver of Trial by Jury
16


Section 8.6
No Assignment
16


Section 8.7
Severability
16


Section 8.8
Information Requested
16


Section 8.9
Basis of Payments to and From Plan
16


 
 
 
 
 
ARTICLE 9 DEFINITIONS AND CONSTRUCTION
16


Section 9.1
Definitions
16


Section 9.2
Number and Gender
21


Section 9.3
Headings
21


 
 
 
 
 
ARTICLE A - SUMMARY PLAN DESCRIPTION ADDITIONAL INFORMATION
1


 
 
 
 
 
ARTICLE 1 OTHER PLAN INFORMATION
1


Section 1101
Employer and Plan Identification Numbers
1


Section 1102
Ending Date for Plan's Fiscal Year
1


Section 1103
Agent for the Service of Legal Process
1


Section 1104
Plan Sponsor and Administrator
1


 
 
 
 
 
ARTICLE 2 STATEMENT OF ERISA RIGHTS
2


Schedule A - Applicable Factor
Schedule B - Number of Months
Schedule C - Forms of Participation Agreement











ii



--------------------------------------------------------------------------------






DIAMONDBACK ENERGY, INC.
SENIOR MANAGEMENT SEVERANCE PLAN
Effective as of February 20, 2020
Diamondback Energy, Inc., a Delaware corporation (“Company”), pursuant to the
authorization of the Compensation Committee of the Board, hereby adopts this
Diamondback Energy, Inc. Senior Management Severance Plan (the “Plan”) to
provide certain severance pay benefits to Eligible Senior Executives who
experience an Eligible Termination, in each case, under the terms and conditions
provided herein.



ARTICLE 1
PURPOSE AND SCOPE

Section 1.1    Introduction. The Plan is being adopted pursuant to the
authorization of the Compensation Committee of the Board for the benefit of
certain Eligible Senior Executives of the Company or any other adopting
Employer.

Section 1.2    Purpose. The purpose of the Plan is to provide severance pay
benefits under the terms and conditions specified in Article 2 and Article 3 to
Eligible Senior Executives who are subject to an Eligible Termination. The
severance pay benefits provided hereunder are not required by law and nothing
herein creates an obligation to pay severance pay benefits of any kind or
amount, except as provided by this Plan. No other employee of the Company, an
Affiliate, an Employer or any other Person shall have any rights to benefits
under this Plan.

Section 1.3    Plan Status. For tax purposes and for purposes of Title I of
ERISA, this Plan document is intended to be governed by ERISA as both an
unfunded “employee welfare benefit plan” within the meaning of Section 3(l) of
ERISA and a “pension plan” within the meaning of Section 3(2) of ERISA that is
an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
and shall be interpreted accordingly. This document is intended to serve as both
the plan document and, together with the additional information in Appendix A,
the summary plan description for the Plan.

ARTICLE 2
ELIGIBILITY FOR SEVERANCE BENEFITS

Section 2.1    Payments and Benefits upon an Eligible Termination (Unrelated to
a Change in Control). Subject to the further provisions of this Article 2 and
the Participant’s continued compliance with his or her obligations under Article
3 hereof, upon a Participant’s Eligible Termination (other than on account of
death or Disability) that does not occur within the Protection Period:
(a)    Accrued Obligations. The Employer will pay or provide to the Participant,
the Participant’s Accrued Obligations, including any payments required by
applicable law;
(b)    Prior Year Unpaid Bonus Payment Amount. The Employer will pay an amount,
if any, equal to the bonus that would be payable for services attributable to a
completed prior year performance period that, as of the Termination Date, has
not been paid under the terms of the Diamondback Energy, Inc. 2014 Executive
Annual Incentive Compensation Plan, or any





--------------------------------------------------------------------------------





successor thereto. The prior year bonus payment amount will be paid after, and
only to the extent, it is certified by the Compensation Committee of the Board,
and will be paid at the same time bonuses to similarly situated executives are
paid, as if the terminated Participant continued to be employed on the
certification and bonus payment dates;
(c)    Base Salary Continuation. For each month during the period following the
Termination Date that applies to the Participant as specified in Schedule A, the
Employer will continue to pay to the Participant an amount equal to the product
of (i) his or her monthly base salary, as in effect immediately prior to the
Eligible Termination (or immediately prior to any event constituting Good
Reason, if applicable), multiplied by (ii) the multiple specified in Schedule A
that is applicable to such Participant. The Base Salary Continuation amount will
be payable in substantially equal periodic installments commencing on the
Payment Date in accordance with the normal payroll practices of the Employer;
(d)    Pro-rated Target Annual Bonus. To the extent not paid or payable under
the terms of the Diamondback Energy, Inc. 2014 Executive Annual Incentive
Compensation Plan, or any successor thereto, Employer will pay to the
Participant a lump sum amount in cash equal to the Participant’s target annual
bonus for the year that includes the Termination Date pro-rated to reflect the
number of days that the Participant was employed by an Employer or an Affiliate
during such calendar year. Such pro-rated target annual bonus amount will be
payable on the Payment Date;
(e)    Group Health Plan Premiums. Provided that the Participant timely and
properly elects and continues to be eligible for group health plan continuation
coverage under COBRA for himself and/or his eligible dependents under an
adopting Employer’s or an Affiliate’s group health plans, the Employer will
reimburse the Participant on a monthly basis for the premium cost of such COBRA
continuation coverage during the Continuation Period. Subject to the Participant
submitting adequate substantiation of payment of the applicable COBRA premiums,
the reimbursements will commence on the Payment Date and continue on a monthly
basis for the remainder of the Continuation Period, but not more than 18 months
following the commencement thereof;
(f)    Equity Awards. Except as otherwise set forth in a Participation Agreement
between the Company and a Participant, each outstanding unvested equity-based
compensation award granted by the Company or an Affiliate that is held by or for
the Participant will be forfeited or vested, as applicable, in accordance with
the applicable equity award agreement. Any vested awards will be settled, based
on the vesting, forfeiture and settlement terms of the applicable equity award
agreements.

Section 2.2    Severance Benefits upon an Eligible Termination (Related to a
Change in Control). Subject to the further provisions of this Article 2, upon a
Participant’s Qualifying Termination (other than on account of death or
Disability) that occurs within the Protection Period, the Participant will
receive all of the payments and benefits described in Section 2.1 above, except
that the following substitution and modification will be made:
(a)    Lump Sum Compensation Payment. In lieu of any Base Salary Continuation
payment under Section 2.1(c), the Employer will pay to the Participant an amount
in cash equal to the product of:


2



--------------------------------------------------------------------------------





(i)    the sum of (A) the Participant’s annualized base salary as in effect
immediately prior to the Eligible Termination (or immediately prior to any event
constituting Good Reason, if applicable), plus (B) the Average Annual Bonus
amount in effect immediately preceding the Termination Date; multiplied by
(ii)    the Applicable Factor specified in Schedule B that applies to the
Participant.
(b)    Payment Timing. The lump sum compensation payment amount determined in
Section 2.2(a) will be paid in a single lump sum on the Payment Date.

Section 2.3    Payments upon a Termination of Employment Due to Death or
Disability. Subject to the further provisions of this Article 2, upon a
Participant’s Eligible Termination due to death or Disability:
(a)    Accrued Obligations. The Employer will pay or provide to the Participant
or his or her Personal representative or estate, the Participant’s Accrued
Obligations.
(b)    Prior Year Unpaid Bonus Payment Amount. The Employer will pay to the
Participant or his or her Personal representative or estate an amount, if any,
equal to the bonus that would be payable for services attributable to a
completed prior year performance period that, as of the Termination Date, has
not been paid under the terms of the Diamondback Energy, Inc. 2014 Executive
Annual Incentive Compensation Plan, or any successor thereto. The prior year
bonus payment amount will be paid after, and only to the extent, it is certified
by the Compensation Committee of the Board, and will be paid at the same time
bonuses to similarly situated executives are paid, as if the terminated
Participant continued to be employed on the certification and bonus payment
dates;
(c)    Base Salary Continuation. For each month during the period following the
Termination Date that applies to the Participant as specified in Schedule A, the
Employer will continue to pay to the Participant or his or her Personal
representative or estate an amount equal to the product of (i) his or her
monthly base salary, as in effect immediately prior to the Eligible Termination
(or immediately prior to any event constituting Good Reason, if applicable),
multiplied by (ii) the multiple specified in Schedule A that is applicable to
such Participant. The Base Salary Continuation amount will be payable in
substantially equal periodic installments commencing on the Payment Date in
accordance with the normal payroll practices of the Employer;
(d)    Pro-rated Target Annual Bonus. To the extent not paid or payable under
the terms of the Diamondback Energy, Inc. 2014 Executive Annual Incentive
Compensation Plan, or any successor thereto, Employer will pay to the
Participant or his or her Personal representative or estate a lump sum amount in
cash equal to the Participant’s target annual bonus for the year that includes
the Termination Date pro-rated to reflect the number of days that the
Participant was employed by an Employer or an Affiliate during such calendar
year. Such pro-rated target annual bonus amount will be payable on the Payment
Date;
(e)    Equity Awards. Except as otherwise set forth in a Participation Agreement
between the Company and a Participant, each outstanding unvested equity-based
compensation award granted by the Company or an Affiliate that is held by or for
the Participant will be forfeited or vested, as applicable, in accordance with
the terms of the applicable equity award agreements. Any vested awards will be
settled, based on the vesting, forfeiture and settlement terms of the applicable
equity award agreements.

Section 2.4    Release and Full Settlement; Payment Delay; Repayment
Obligations.
(a)    Release and Full Settlement. Any provision of this Plan to the contrary
notwithstanding, the payment of any amounts or provision of any benefits under
Section 2.1, Section 2.2, Section 2.3 or Section 3.2 will be subject to the
Participant’s (or, if applicable, his Personal representative or estate’s)
execution, within forty five (45) days following receipt (or such shorter period
as set forth in such release), of a waiver and general release of claims in the
form provided by the Administrator, and such waiver and general release of
claims becoming effective and irrevocable in accordance with its terms within
sixty (60) days following the Termination Date.
(b)    Payment Timing. Except as set forth in the following sentence, any
payments pursuant to Section 2.1, Section 2.2, Section 2.3 or Section 3.2 that
would otherwise be payable in the first sixty (60) days following the
Termination Date will be withheld and any unpaid installments will become
payable in a lump sum on the date that is sixty (60) days following the
Termination Date. However, if the Participant is a Specified Employee, any
payments hereunder that constitute a “deferral of compensation” within the
meaning of Section 409A and to which the Participant would otherwise be entitled
during the first six months following the Termination Date will be accumulated
and paid to the Participant on the date that is six months following the
Termination Date (or if earlier, to the Participant’s estate or Personal
representative upon the Participant’s death).
(c)    Clawback or Forfeiture of Payments. The payment of any amounts or
provision of any benefits under Section 2.1, Section 2.2, Section 2.3 or Section
3.2 hereof will be subject to the Participant’s continued compliance with his or
her Restrictive Covenant obligations under Article 3, and, in the event of any
breach of such obligations by the Participant, the Participant agrees to
promptly repay the Employer the gross amount or value of any payments or
benefits provided under this Article 2. Notwithstanding any provision in this
Plan or any Participation Agreement to the contrary, if Participant breaches the
Restrictive Covenant Provisions of Article 3, or if required by any policy of
the Company, the Employer or an Affiliate, by the Dodd-Frank Wall Street Reform
and Consumer Protection Act or the Sarbanes–Oxley Act of 2002 or by other
applicable law in effect as of the time that any benefit payment is paid
hereunder, each Participant’s benefits under this Plan shall be conditioned on
repayment or forfeiture in accordance with such applicable laws, policy, or any
relevant provision of the related Participation Agreement. By entering into a
Participation Agreement and becoming a Participant under this Plan, a
Participant will have consented to any such clawback, repayment or forfeiture
condition, regardless of whether or not such condition is expressly stated in
the Participation Agreement.

Section 2.5    Parachute Payments. Notwithstanding any other provisions of this
Plan, in the event that any payment or benefit received or to be received by a
Participant (including any payment or benefit received in connection with a
Change in Control or the termination of a Participant’s employment during the
Protected Period, whether pursuant to the terms of this Plan or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under this Plan, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement, the Total Payments
shall be reduced, in the order set forth below, to the extent necessary so that
no portion of the Total Payments is subject to the Excise Tax, but only if (x)
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
Personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (y) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Participant
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and Personal exemptions
attributable to such unreduced Total Payments).
(a)    Total Payments Reduction. The Total Payments shall be reduced by the
Administrator in its reasonable discretion in the following order: (A) reduction
of any cash severance payments otherwise payable that are exempt from Section
409A of the Code; (B) reduction of any other cash payments or benefits otherwise
payable that are exempt from Section 409A of the Code, but excluding any
payments attributable to the acceleration of vesting or payments with respect to
any stock option or other equity award with respect to Company’s or an
Affiliate’s common stock or other form of equity award that are exempt from
Section 409A of the Code; (C) reduction of any other payments or benefits
otherwise payable to you on a pro-rata basis or such other manner that complies
with Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting and payments with respect to any stock option or other
equity award with respect to Company’s or an Affiliate’s common stock or other
form of equity award that are exempt from Section 409A of the Code; and (D)
reduction of any payments attributable to the acceleration of vesting or
payments with respect to any stock option or other equity award with respect to
Company’s or an Affiliate’s common stock or other equity interest that are
exempt from Section 409A of the Code; provided, however, that no reduction of a
payment or benefit of nonqualified deferred compensation that is subject to
Section 409A of the Code shall be made to the extent that such reduction would
result in any other payment or benefit being deemed a substitute (within the
meaning of Section 1.409A-3(f) of the Treasury Regulations) for the forfeited
amount by reason of such other payment or benefit having a different time or
form of payment.
(b)    Performance of Calculations. For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax, (A) no
portion of the Total Payments the receipt or enjoyment of which a Participant
has waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code shall be taken into account;
(B) no portion of the Total Payments shall be taken into account which, in the
written opinion of independent accountants of nationally recognized standing
(“Accounting Firm”) selected by Company, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Accounting Firm, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (C) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
(c)    Cooperation. If applicable, Participant, Company and Affiliates will each
provide the Accounting Firm access to and copies of any books, records and
documents in their respective possession, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 2.5. The fees and expenses of the Accounting Firm for its services
in connection with the determinations and calculations contemplated by this
Section 2.5 will be borne by Company.
(d)    No Gross-Ups. None of the Company, any Affiliate or any Employer is
obligated to provide a gross-up or similar payment to any Participant who is
subject to Excise Tax on the Total Payments.

Section 2.6    Coordination with Certain Other Agreements. The benefits under,
and participation in, this Plan are intended to supersede and replace the
severance and separation benefits to which an Participant may be entitled under
any other plan, policy, agreement or arrangement. By executing a Participation
Agreement with the Company to participate in this Plan, an Eligible Senior
Executive will waive any right to severance or separation benefits under any
other severance or separation benefits plan, policy, agreement or arrangement of
any Employer.

Section 2.7    No Mitigation. A Participant will not be required to mitigate the
amount of any payment or benefit provided for in this Article 2 or Section 3.2
by seeking other employment or otherwise, nor will the amount of any payment or
benefit provided for in this Article 2 or Section 3.2 be reduced by any
compensation or benefit earned by the Participant as the result of employment by
another employer.

Section 2.8    Deductions from Severance Benefits. The following items will be
deducted from the benefits paid under the Plan:
(a)    All Federal, State and local taxes that the Administrator determines the
Plan must or may deduct or withhold;    
(b)    To the extent permitted by law, any amounts a Participant owes to the
Company, any Affiliate or any Employer; and
(c)    Any amount of garnished earnings which are required to be withheld from
the Participant’s pay, if Employer has been garnishing the Participant’s
earnings pursuant to an order of garnishment, child support or tax lien.

ARTICLE 3
RESTRICTIVE COVENANTS

Section 3.1    Non-Competition and Non-Solicitation Obligations. In
consideration of the payments and benefits that may be paid or provided to the
Participant hereunder and to protect the trade secrets and confidential
information of the Company and its Affiliates that have been and will in the
future be disclosed or entrusted to the Participant, the business goodwill of
the Company or its Affiliates, and the business opportunities that have been and
will in the future be disclosed or entrusted to the Participant by the Company
or its Affiliates, the Company and the Participant agree to the provisions of
this Article 3. The Participant agrees that during the Restricted Period, the
Participant will not:
(a)    Non-Competition. Without the written consent of the Compensation
Committee of the Board, at any time or in any manner, either directly or
indirectly, become associated with, render services to, invest in, represent,
advise or otherwise participate as an officer, employee, director, stockholder,
partner, member, agent of or consultant for any company, business, organization
or other legal or natural person that engages or participates in the Restricted
Business; provided, however, that nothing herein shall prevent a Participant
from acquiring up to two percent (2%) of the securities of any company listed on
a national securities exchange or quoted on the NASDAQ quotation system,
provided Participant’s involvement with any such company is solely that of a
passive stockholder. The covenant contained in this Section 3.1(a) shall be
deemed a series of separate covenants for each state, county and city in which
the Diamondback Parties’ business is conducted or is preparing to be conducted.
If, in any judicial proceeding, a court shall refuse to enforce all of the
separate covenants deemed included in this Section 3.1(a) because, taken
together, they cover too extensive a geographic area, the parties intend that
those covenants (taken in order of the states, counties and cities therein which
are least populous), which if eliminated would permit the remaining separate
covenants to be enforced in such proceeding, shall, for the purpose of such
proceeding, be deemed eliminated from the provisions of this Section 3.1(a).
(b)    Non Solicitation, Non Hire of Employees. At any time or in any manner,
either directly or indirectly, either on Participant’s behalf or on behalf of
any Person (other than the Diamondback Parties), recruit, solicit, hire, divert
or otherwise encourage or attempt to recruit, solicit, hire, divert or otherwise
encourage any officer or employees or agents of any Diamondback Party to enter
into any employment, consulting or advisory arrangement or contract with or to
perform any services for or on Participant’s behalf or on behalf of any Person
(other than a Diamondback Party), or to enter into any kind of business with
Participant or any other Person, including, without limitation, any Restricted
Business.
(c)    Non-Interference. At any time or in any manner, either directly or
indirectly, for the Participant’s own account or for the account of any other
Person, interfere with any Diamondback Party’s relationship with any of its land
owners, mineral owners, gatherers, processors, employees, contractors, suppliers
or regulators or any other third party with which a Diamondback Party maintains
a business relationship.

Section 3.2    Limitations on Non-Competition. Notwithstanding the provisions of
Section 3.1, if the Participant provides written notice to the Employer that the
Participant will terminate employment with the Employer pursuant to a
resignation by the Participant that does not constitute an Eligible Termination,
then, solely for purposes of Section 3.1(a), the Restricted Period will end on a
date selected by the Company and set forth in a written notice provided by the
Company to the Participant; provided, however, that (a) the date selected by the
Company will be a whole number of months (not in excess of 12) after the
Termination Date and (b) subject to the provisions of Section 2.4 hereof,
beginning on the Payment Date, the Employer will pay to the Participant an
amount equal to one-twelfth of the Participant’s annualized base salary plus
target annual bonus for each month of the Restricted Period, which amount will
be paid on a prorated basis on each regularly scheduled payroll date during the
Restricted Period following the Termination Date. The Participant hereby
delegates to the Company the right to select and determine in good faith the
duration of the Restricted Period as provided in this Section 3.2.

Section 3.3    Non-Disparagement. During and following the Participant’s
employment with the Employer, the Participant agrees not to make public
statements, negative comments or otherwise disparage any Diamondback Party or
any Diamondback Party’s officers, directors, employees, agents, shareholders or
other equity holders in any manner harmful to them or their business, business
reputation or personal reputation. The foregoing shall not be violated by
truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).

Section 3.4    Return of Property. All materials, records and documents in any
medium made by a Participant or coming into a Participant’s possession during
employment concerning any products, processes or services, manufactured, used,
developed, investigated, provided or considered by any Diamondback Party or
otherwise concerning the business or affairs of the Diamondback Parties, are the
sole property of the applicable Diamondback Party, and upon termination of a
Participant’s employment, or upon request of the Company during employment, a
Participant will promptly deliver the same to the Diamondback Party designated
by the Company. In addition, upon termination of employment, or upon request of
the Company during a Participant’s employment, the Participant will deliver to
the Diamondback Party designated by the Company all other property of the
Diamondback Parties in Participant’s possession or under Participant’s control,
including, but not limited to, confidential or proprietary data or information,
financial statements, marketing and sales data, drawings, documents and
electronic records.

Section 3.5    Cooperation. Upon the receipt of reasonable notice from the
Company, an Employer or an Affiliate (including outside counsel), a Participant
agrees that while employed by any Diamondback Party and thereafter, the
Participant will provide reasonable assistance to any Diamondback Party and
their respective representatives in defense of any claims that may be made
against any Diamondback Party and will assist any Diamondback Party in the
prosecution of any claims that may be made by any Diamondback Party, to the
extent that such claims relate to the period of participant’s employment with a
Diamondback Party. Participants agree to promptly inform the Company if they
become aware of any lawsuits involving such claims that may be filed or
threatened against any Diamondback Party. Participants also agree to promptly
inform the Company (to the extent legally permitted to do so) if asked to assist
in any investigation of any Diamondback Party (or its actions), regardless of
whether a lawsuit or other proceeding has then been filed against any
Diamondback Party with respect to such investigation. Upon presentation of
appropriate documentation, the Company or an Employer will pay or reimburse the
Participant for all reasonable, out-of-pocket expenses incurred in complying
with this Section 3.5. If at the time of compliance Participant is no longer an
employee, officer or director (or functional equivalent) of any Diamondback
Party, the Company or an Employer will provide a reasonable per diem.

Section 3.6    Confidential Information.
(a)    Confidentiality. In the course of employment with the Diamondback
Parties, a Participant will have had, and/or will have, access to confidential
or proprietary data or information of the Diamondback Parties. Each Participant
hereby agrees to not at any time during or after employment divulge or
communicate to any Person (which term, for purposes of this Plan, includes both
individual Persons or entities) nor shall a Participant direct any employee of a
Diamondback Party to divulge or communicate to any Person (other than to a
Person bound by confidentiality obligations similar to those contained herein
and other than as necessary in performing your duties hereunder), or use to the
detriment of the Diamondback Parties or for the benefit of any other Person, any
of such data or information. No business conducted by a Participant or any
organization of which a Participant, directly or indirectly, is an owner,
partner, manager, joint venturer, director, officer, manager or otherwise a
participant in or connected with in any locality, state or country in which the
Diamondback Parties conduct business may use any name, designation or logo which
is substantially similar to that presently used by any Diamondback Party. The
term “confidential or proprietary data or information” as used in this Plan
means any information not generally available to the public or generally known
within the applicable Diamondback Party’s industry, including, without
limitation, Personnel information, financial information, customer lists or
contacts, vendor lists and pricing information, strategy and plans, engineering
data and analysis, maps, samples, well logs, well production information,
geological data, geophysical data, seismic data, information regarding
operations, systems, services, know-how, computer and any other processed or
collated data, trade secrets (including, without limitation, software), computer
programs, pricing, marketing and advertising data.
(b)    Proprietary Information and Disclosure. Each Participant agrees that they
will at all times promptly disclose to the Company, in such form and manner as
the Company or an Employer may require, any inventions, improvements or
procedural or methodological innovations, program methods, forms, systems,
services, designs, marketing ideas, products or processes (whether or not
capable of being trademarked, copyrighted or patented) conceived or developed or
created by the Participant during or in connection with employment with any
Diamondback Party and which relate to the business of any Diamondback Party
(“Intellectual Property”). Each Participant agrees that all such Intellectual
Property constitutes a work-for-hire and will be the sole property of the
applicable Diamondback Party. Each Participant further agrees that he or she
will execute such instruments and perform such acts as may be requested by the
Company or an Employer to transfer to and perfect in the entity designated by
the Company all legally protectable rights in such Intellectual Property.

ARTICLE 4
CLAIMS AND APPEAL PROCEDURES

Section 4.1    Filing Claim for Benefits. If a Participant or Beneficiary
(“Claimant”) believes he or she has not received the benefits Claimant is
entitled to receive under the terms of the Plan, Claimant may file a claim for
benefits with the Administrator. All claims must be made in writing and must be
signed by Claimant or an authorized representative. If Claimant does not furnish
sufficient information to determine the validity of the claim, the Administrator
will indicate to Claimant any additional information which is required.

Section 4.2    Notification by the Administrator. Each claim will be approved or
disapproved by the Administrator within 90 days following the receipt of the
information necessary to process the claim (45 days if the claim relates to a
Plan determination of disability (a “Disability Claim”)). In the event the
Administrator denies a claim for benefits in whole or in part, the Administrator
will notify Claimant in writing or by electronic notification of the denial of
the claim. Such notice by the Administrator will also set forth, in a manner
calculated to be understood by Claimant, the specific reason for such denial,
the specific Plan provisions on which the denial is based, a description of any
additional material or information necessary to perfect the claim with an
explanation of why such material or information is necessary, and an explanation
of the Plan’s claim review procedure as set forth in Section 4.3 and the time
limits applicable to such procedures, including a statement of Claimant’s right
to bring a civil action under Section 502 of ERISA following a claim denial
after review. These periods may be extended by the Administrator for up to 90
days (30 days in the case of a Disability Claim), if the Administrator
determines that such an extension is necessary due to matters beyond the control
of the Plan and notifies Claimant, prior to expiration of the initial
notification period, of the circumstances requiring an extension of time and the
date by which the Administrator expects to render a decision. In the case of a
Disability Claim, the Administrator may further extend the period for making a
determination by up to an additional 30 days if, prior to the end of the first
30 day extension period, the Administrator determines that such an additional
extension is necessary due to matters beyond the control of the Plan and
notifies Claimant of the circumstances requiring an extension of time and the
date by which the Administrator expects to render a decision. If no action is
taken by the Administrator on a claim within 90 days (45 days for a Disability
Claim), the claim will be deemed to be denied for purposes of the review
procedure, unless the failure was a de minimis violation that does not cause and
is not likely to cause prejudice or harm to Claimant and the Administrator
demonstrates that the failure was for good cause or due to matters beyond the
control of the Administrator and that the failure occurred in the context of an
ongoing good faith exchange of information between the Plan and Claimant.


3



--------------------------------------------------------------------------------






Section 4.3    Review Procedure. A Claimant may appeal a denial of his or her
claim by requesting a review of the decision by the Administrator or a Person
designated by the Administrator, which Person will be a Named Fiduciary under
Section 402(a)(2) of ERISA for purposes of this Section 4.3. An appeal must be
submitted in writing within 60 days (180 days in the case of a Disability Claim)
after the denial and must:
(a)    Request a review of the claim for benefits under the Plan;
(b)    Set forth all of the grounds under which Claimant’s request for review is
based and any facts in support thereof; and
(c)    Set forth any issues or comments which Claimant deems pertinent to the
appeal.
In connection with an appeal, Claimant and his or her legal representative will
be given the opportunity to:
(i)    submit written comments, documents, records, and other information
relating to the claim for benefits;
(ii)    obtain reasonable access, upon request and free of charge, to review and
obtain copies of pertinent documents or materials upon submission of a written
request to the Administrator or Named Fiduciary, provided the Administrator or
Named Fiduciary finds the requested documents or materials are relevant to
Claimant’s claim for benefits within the meaning of claims procedure regulation
29 C.F.R. § 2560.503-1(m)(8).
On the basis of its review, the Administrator or Named Fiduciary will make an
independent determination of Claimant’s eligibility for benefits under the Plan.
The review will take into account all comments, documents, records, and other
information submitted by Claimant relating to the claim for benefits, without
regard to whether such information was submitted or considered in the initial
benefit claim determination. The Administrator or the Named Fiduciary designated
by the Administrator will act upon each appeal within 60 days (45 days in the
case of a Disability Claim appeal) after receipt thereof, unless special
circumstances require an extension of the time for processing, in which case a
decision will be rendered as soon as possible, but not later than 120 days (90
days in the case of a Disability Claim appeal) after the appeal is received. The
decision of the Administrator or Named Fiduciary on any claim for benefits will
be final and conclusive upon all parties thereto. In the event the Administrator
or Named Fiduciary denies an appeal in whole or in part, it will give written or
electronic notice of the decision to Claimant within five days of the date the
determination is made, which notice will set forth in a manner calculated to be
understood by Claimant the specific reasons for such denial and which will make
specific reference to the pertinent Plan provisions on which the decision was
based. The notice will also contain a statement that Claimant is entitled to
receive upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to claimant’s claim for
benefits, within the meaning of claims procedure regulation 29 C.F.R.
§ 2560.503-1(m)(8) and a statement of Claimant’s right to bring a civil action
under Section 502 of ERISA.
(d)    Effective for Disability Claims filed on or after the Effective Date, the
following additional rules will apply:


4



--------------------------------------------------------------------------------





(i)    Notice to Claimant of any extension of the 45-day period for initial
determination must include the circumstances requiring the extension and the
date as of which a decision is expected, with a specific explanation of the
standards on which entitlement to a disability benefit are based, the unresolved
issues preventing a decision on the Disability Claim and the information needed
to resolve those issues, and must give Claimant 45 days to provide any
information requested.
(ii)    In addition to the information provided with respect to other claims,
the notification of denial of a Disability Claim must include the following:
(A)    A discussion of the decision, including an explanation of the basis for
disagreeing with or not following the views presented by Claimant to the Plan of
health care professionals who are treating the Participant and vocational
professionals who have evaluated the Participant; medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with the
Disability Claim, without regard to whether the advice was relied on in making
the determination; and any disability determination made by the Social Security
Administration presented to the Plan by Claimant.
(B)    Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied on in making the decision, or a
statement that such rules, guidelines, protocols, standards or other similar
criteria of the Plan do not exist.
(C)    A statement that Claimant may request, free of charge, reasonable access
to and copies of all documents, records and other information relevant to the
Disability Claim.
(iii)    Subsequent review of any decision denying a Disability Claim must be
conducted by an independent and impartial fiduciary not involved in the initial
determination. Claimant shall be notified in writing not later than 45 days
after receipt of a request for a review. This 45-day period may be extended for
an additional 45 days if special circumstances require the extension. Before the
Plan can issue an adverse determination on appeal, Claimant shall be provided,
free of charge, with any new or additional evidence considered, relied on or
generated by the Plan administrator or other Person making the benefit
determination (or at the direction of the Plan administrator or such other
Person) in connection with the Disability Claim. Such evidence shall be provided
to Claimant as soon as possible and sufficiently before the deadline for the
notice of adverse determination, to give Claimant a reasonable opportunity to
respond. Before the Plan can issue an adverse determination on appeal based on
new or additional rationale, Claimant shall be provided, free of charge, with
such rationale. The rationale will be provided as soon as possible and
sufficiently before the deadline for the notice of adverse determination to give
Claimant a reasonable opportunity to respond.
(iv)    In addition to the information provided for all other claims on appeal,
the notice of determination of a Disability Claim appeal must include an
explanation of the basis for disagreeing with or not following the views
presented by Claimant of health care professionals treating the Participant and
vocational professionals who


5



--------------------------------------------------------------------------------





evaluated the Participant, the views of medical or vocational experts whose
advice was obtained on behalf of the Plan administrator (regardless of whether
the advice was relied upon), and any disability determination of the Social
Security Administration presented by Claimant to the Plan administrator. The
notice also shall include either the specific internal rules, guidelines,
protocols, standards or other similar criteria relied on in making the decision
or a statement that no such rules, guidelines, protocols, standards or other
similar criteria exist, and a statement informing Claimant of his or her right
to bring a civil suit under federal law (and a description of the Plan’s
limitation period for doing so, if any).

Section 4.4    Administrator’s Authority. As provided in Section 5.1, the Plan
Administrator has the discretionary authority to interpret the Plan, make
factual findings and determinations and make final decisions with respect to
paying claims under the Plan. All determinations of the Plan administrator shall
be final, conclusive and binding on all interested parties, unless the actions
of the Plan Administrator are arbitrary and capricious.

ARTICLE 5
PLAN ADMINISTRATION

Section 5.1    In General. The general administration of the Plan and the duty
to carry out its provisions shall be vested in the Administrator, which shall be
the “plan administrator” as that term is defined in Section 3(16)(A) of ERISA.
The Plan and the severance benefits payable under the Plan shall be administered
by the Administrator, which will be the Compensation Committee of the Board or
its delegate, unless otherwise appointed from time to time by the Board. The
Administrator may, in its discretion, secure the services of other parties,
including agents and/or employees to carry out the day-to-day functions
necessary to an efficient operation of the Plan. The Administrator’s
interpretations, decisions, requests and exercises of power and responsibilities
shall not be subject to review by anyone and shall be final, binding, and
conclusive upon all Persons. The Administrator shall, in its sole and absolute
discretion, have the exclusive right to interpret all of the terms of the Plan,
to determine eligibility for coverage and benefits, to make reasonable and
uniform rules and regulations required in the administration of the Plan, to
resolve disputes as to eligibility, type, or amount of benefits, to correct any
errors or omissions in the form or operation of the Plan, to make such other
determinations with respect to the Plan, and to exercise such other powers and
responsibilities as shall be provided for in the Plan or as shall be necessary
or helpful with respect thereto. The Administrator under and pursuant to this
Plan shall be the named fiduciary for purposes of Section 402(a) of ERISA with
respect to all powers and duties expressly or implicitly assigned to it
hereunder.

Section 5.2    Reimbursement and Compensation. The Administrator shall receive
no compensation for its services as Administrator, but it shall be entitled to
reimbursement for all sums reasonably and necessarily expended by it in the
performance of such duties.


6



--------------------------------------------------------------------------------






ARTICLE 6
AMENDMENT AND TERMINATION
The Company, by action of the Compensation Committee of its Board, reserves the
right to amend or terminate the Plan, without the consent of any Person or
entity. However, no such amendment may eliminate the right to receive severance
benefits which an Eligible Senior Executive has accrued or become entitled to
under Article 2 of the Plan prior to the effective date of such amendments or
termination. Such amendment or termination shall be effective when adopted in an
instrument in writing, duly executed on behalf of Company. This Plan may not be
amended on or following a Change in Control to adversely affect the benefits or
rights to benefits (contingent or otherwise) of any Participant under this Plan
or terminated on or following a Change in Control until there are no longer any
benefits potentially payable under this Plan. Further, a participating Employer
may not terminate its participation in this Plan on or following a Change in
Control unless and until it no longer employs any Participants and has otherwise
satisfied its obligations to pay benefits under this Plan.

ARTICLE 7
CODE SECTION 409A

Section 7.1    Deferred Compensation Exceptions. Payments under this Plan will
be administered and interpreted to maximize the short-term deferral exception to
and the involuntary separation pay exception under Section 409A of the Code and
the regulations thereunder (collectively “Section 409A”). The portion of any
payment under this Plan that is paid within the short-term deferral period
(within the meaning of Code Section 409A and Treas. Regs. §1.409A-1(b)(4)) or
that is paid within the involuntary separation pay safe harbor (as described in
Code Section 409A and Treas. Regs. §1.409A-1(b)(9)(iii)) will not be treated as
nonqualified deferred compensation and will not be aggregated with other
nonqualified deferred compensation plans or payments.

Section 7.2    Separate Payments and Payment Timing. Any payment or installment
made under this Plan, any amount that is paid as a short-term deferral, within
the meaning of Treas. Regs. §1.409A-1(b)(4), and any payment within the
involuntary separation pay safe harbor exception in Treas. Regs.
§1.409A-1(b)(9)(iii) will be treated as separate payments. Executive will not,
directly or indirectly, designate the taxable year of a payment made under this
Plan, and if the release period discussed in Section 2.4 above spans two (2)
calendar years, payment of any amounts that are subject to Section 409A shall be
paid in the later calendar year. Payment dates provided for in this Plan will be
deemed to incorporate grace periods that are treated as made upon a designated
payment date within the meaning of Code Section 409A and Treas. Regs.
§1.409A-3(d). The Company does not guaranty or warrant the tax consequences of
this Plan and, except as specifically provided to the contrary in this Plan,
each Eligible Senior Executive, in all cases, will be liable for any taxes due
as a result of this Plan. Neither the Company nor any of its Affiliates shall
have any obligation to indemnify or otherwise hold any Eligible Senior Executive
harmless from any or all such taxes, interest or penalties, or liability for any
damages related thereto.

Section 7.3    General Section 409A Provisions. If for any reason, the
short-term deferral or involuntary separation pay plan exception is
inapplicable, payments and benefits payable to any Participant under this Plan
are intended to comply with the requirements of Section 409A. To the extent the
payments and benefits under this Plan are subject to Section 409A, this Plan
will be interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder (and any applicable transition relief under Section 409A
of the Code).
(a)    If the Company determines that any payments or benefits payable under
this Plan intended to comply with Sections 409A(a)(2), (3) and (4) of the Code
do not comply with Section 409A of the Code, the Company may amend this Plan, or
take such other actions as the Company deems reasonably necessary or
appropriate, to comply with the requirements of Section 409A of the Code, the
Treasury Regulations thereunder (and any applicable relief provisions) while
preserving the economic agreement of the parties. If any provision of the Plan
would cause such payments or benefits to fail to so comply, such provision will
not be effective and will be null and void with respect to such payments or
benefits, and such provision will otherwise remain in full force and effect.
(b)    All payments considered nonqualified deferred compensation under Section
409A and the regulations thereunder will be made on the date(s) provided herein
and no request to accelerate or defer any payment under this Section will be
considered or approved for any reason whatsoever, except as permitted under
Section 409A. Notwithstanding the foregoing, amounts payable hereunder which are
not nonqualified deferred compensation, or which may be accelerated pursuant to
Section 409A, such as distributions for applicable tax payments, may be
accelerated, but not deferred, at the sole discretion of Company.
(c)    To the extent required to comply with Section 409A, all references in
this Plan to termination of employment or termination mean an Employee’s
“separation from service” as that term is defined in Section 1.409A-1(h) of the
Treasury Regulations.

Section 7.4    Specified Employee Status.
(a)    If a Participant is a specified employee (within the meaning of Code
Section 409A) on the date of his or her separation from service, any payments
made with respect to such separation from service under this Plan, and other
payments or benefits under this Plan that are subject to Section 409A of the
Code, will be delayed in order to comply with Section 409A(a)(2)(B)(i) of the
Code, and such payments or benefits will be paid or distributed to you during
the five-day period commencing on the earlier of: (i) the expiration of the
six-month period measured from the date of Participant’s separation from
service, or (ii) the date of Participant’s death. Upon the expiration of the
applicable six-month period under Section 409A(a)(2)(B)(i) of the Code, all
payments deferred pursuant to this Section 7.4 will be paid to Executive (or
Executive’s estate, in the event of Executive’s death) in a lump sum payment.
Any remaining payments and benefits due under the Plan will be paid as otherwise
provided in the Plan.
(b)    To minimize the risk that the six-month delay pursuant to the preceding
paragraph will disrupt coverage under any employee benefit plan in which
Executive is entitled to participate following the termination of employment,
payments that are not considered deferred compensation because they are paid as
a short-term deferral or are within the involuntary separation pay safe harbor
exception that are made during the six months following the termination of your
employment shall first be applied to cover any costs relating to such continued
employee benefits plan coverage, but only to the extent that such coverage would
constitute deferred compensation for purposes of Section 409A, and thereafter
shall be made in respect of other amounts or benefits owed to you.

ARTICLE 8
MISCELLANEOUS INFORMATION

Section 8.1    Other Participating Employers. The Company is the Plan sponsor
and Diamondback E&P, LLC is an adopting Employer under this Plan. It is
contemplated that other subsidiaries and Affiliates of the Company may adopt
this Plan, with the approval of the Compensation Committee of the Board, and
thereby become an Employer hereunder. Any such entity, whether or not presently
existing, may become an Employer by appropriate action of its board of directors
or non-corporate counterpart. The provisions of this Plan will apply separately
and equally to each Employer and its employees in the same manner as is
expressly provided for the Company and its employees, except that the
determination of whether a Change in Control has occurred will be made based
solely on the Company. Transfer of employment among the Company and other
participating Employers will not be considered an Eligible Termination hereunder
unless such transfer otherwise constitutes a Good Reason event. A sale of assets
or other transaction where a Participant’s employment is transferred to a
successor or acquiring entity and there is no loss of employment will not be
considered an Eligible Termination hereunder unless such transfer otherwise
constitutes a Good Reason event. Subject to the provisions of Article 6, any
participating Employer may, by appropriate action of its board of directors or
non-corporate counterpart, terminate its participation in this Plan. Amounts
payable hereunder will be paid by the Employer that employs the particular
Participant.

Section 8.2    Limitation of Rights. Neither the establishment of the Plan nor
any amendment thereof, nor the payment of any benefits, will be construed as
giving to any Participant, or other Person any legal or equitable right against
Company, any of its Affiliates, or any Person acting on behalf of Company or any
of its Affiliates, except as expressly provided herein. Likewise, nothing
appearing in or done pursuant to the Plan will be held or construed to create a
contract of employment with any Participant or to be consideration for the
employment of any Participant. Nothing contained herein will be deemed to (a)
give any person the right to be retained in the employ of the Employer, (b)
restrict the right of the Employer to discharge any Participant at any time, (c)
restrict any Participant’s right to terminate employment at any time, or (d)
change the “at will” nature of the employment relationship between the
Participant and the Employer.

Section 8.3    Governing Law. The provisions of the Plan shall be construed,
enforced and administered according to the laws of the State of Delaware, to the
extent not preempted by ERISA and any otherwise applicable federal law.

Section 8.4    Jurisdiction and Venue. Exclusive jurisdiction and venue of all
disputes arising out of or relating to this plan shall be in any court of
appropriate jurisdiction in Midland, Texas, or if such courts do not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in the State of Texas. All parties hereby irrevocably consent to
the exclusive jurisdiction by any such court with respect to any such proceeding
and hereby irrevocably waive, and agree not to assert, by way of motion, as a
defense, counterclaim or otherwise (a) any claim that he, she or it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than by failure to lawfully serve process, (b) that he, she or it or their
property is exempt or immune from the jurisdiction of any such court or from any
legal process commenced in such courts, and (c) to the fullest extent permitted
by applicable law, that (i) the action or proceeding is brought in an
inconvenient forum, (ii) the venue of such action or proceeding is improper and
(iii) this Plan or the subject matter thereof may not be enforced in or by such
courts. The provisions of this Section 8.4 shall survive and remain in effect
until all obligations are satisfied, notwithstanding any termination of the
Plan.

Section 8.5    Waiver of Trial by Jury. To the extent not prohibited by
applicable law, each Participant under this Plan hereby waives, and covenants
that he or she shall not assert (whether as plaintiff, defendant or otherwise),
their respective right to a jury trial of any permitted claim or cause of action
arising out of this Plan, any of the transactions contemplated hereby, or any
dealings between any of the parties hereto relating to the subject matter of
this Plan or any of the agreements or transactions contemplated hereby. The
scope of this waiver and covenant is intended to be all encompassing of any and
all disputes that may be filed in any court and that relate to the subject
matter of this Plan or any of the transactions contemplated hereby, including,
ERISA claims, contract claims, tort claims and all other common law and
statutory claims. This waiver and covenant is irrevocable and shall apply to any
subsequent amendments, supplements or other modifications to this Agreement.

Section 8.6    No Assignment. Executives will not have any right to pledge,
hypothecate, anticipate or assign benefits or rights under this Plan, except by
will or the laws of descent and distribution. The provisions of this Plan shall
inure to the benefit of and be enforceable by a Participant, his or her Personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If a Participant should die before
severance benefit payments hereunder have been paid in full, the remaining
severance pay benefit payments shall be paid in accordance with the terms of
this Plan to his or her surviving spouse, or if there is no surviving spouse to
the Participant’s surviving children or, if there are no surviving children, to
the Participant’s estate. The provisions of this Plan, including the Participant
covenants herein, shall inure to the benefit of and be enforceable by the
Company and its Affiliates, successors and assigns.

Section 8.7    Severability. If any provision of the Plan is held invalid or
unenforceable, its validity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included herein.

Section 8.8    Information Requested. Participants or other Persons entitled to
benefits hereunder shall provide the Company, the Employer, the Administrator,
and their authorized representatives with such information and evidence, and
shall sign such documents, as may reasonably be requested from time to time for
the purpose of administration of the Plan.

Section 8.9    Basis of Payments to and From Plan. The benefits provided herein
will be unfunded and will be provided from the Employers’ general assets. No
Participant will have any right to, or interest in, any assets of any Employer
that may be applied by the Employer to the payment of amounts due hereunder.

ARTICLE 9
DEFINITIONS AND CONSTRUCTION

Section 9.1    Definitions. Wherever used herein, the following terms shall have
the following meanings, unless the context clearly requires a different meaning:
(a)    “Accrued Obligations” means the Participant’s unpaid base salary through
the Termination Date, any unreimbursed business expenses, and any amount arising
from the Participant’s participation in, or benefits under, any employee benefit
plans, programs or arrangements, which amounts will be payable in accordance
with the requirements of applicable law and the terms and conditions of such
employee benefit plans, programs or arrangements.
(b)    “Administrator” means the Compensation Committee of the Board, or its
delegate, or such other committee or Person appointed by the Board in accordance
with Section 5.1.
(c)    “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code and any individual,
partnership, corporation, limited liability company, association, joint stock
company, trust, joint venture or unincorporated organization that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Company. For this purpose “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through ownership
of voting securities, by contract or otherwise.
(d)    “Applicable Factor” means the relevant factor specified as applicable to
the Eligible Senior Executive, as set forth on the attached Schedule B.
(e)    “Average Annual Bonus” means the average of the annual bonuses, if any,
paid or payable to the Participant for the three-year period (or for any shorter
period of the Participant’s employment, if such Participant has not been
employed for three years) immediately preceding the Termination Date. For
purposes of clarity, any accelerated payment at target of an annual incentive
award upon the occurrence of a change in control under Section 7(i) of the
Diamondback Energy, Inc. 2014 Executive Annual Incentive Compensation Plan will
be excluded from the calculation of Average Annual Bonus.
(f)    “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Securities Exchange Act of 1934, as amended, except
that in calculating the beneficial ownership of any particular Person, such
Person will be deemed to have beneficial ownership of all securities that such
Person has the right to acquire by conversion or exercise of other securities,
whether such right is currently exercisable or is exercisable only after the
passage of time, the satisfaction of performance goals, or both. The terms
“Beneficially Owns”, “Beneficial Ownership” and “Beneficially Owned” have a
corresponding meaning.
(g)    “Board” means the Board of Directors of the Company and includes the
Compensation Committee of the Board with respect to matters where the
Compensation Committee has authority to act on behalf of the Board.
(h)    “Cause” means a Participant’s (i) willful or knowing refusal or failure
(other than during periods of illness, physical or mental incapacity) to perform
his or her duties in any material respect; (ii) willful misconduct or gross
negligence in the performance of duties; (iii) material breach of this Plan, a
Participation Agreement, any agreement entered into by Participant related to
the Company or its Affiliates, or any Company or Affiliate policy (including any
applicable


7



--------------------------------------------------------------------------------





code of conduct); (iv) breach of any of the Restrictive Covenants provisions in
Article 3; (v) conviction of, entry of a guilty plea or a plea of nolo
contendere to any criminal act that constitutes a felony or involves, fraud,
dishonesty, or moral turpitude; or (vi) indictment for any felony involving
embezzlement or theft or fraud.
(i)    “Change in Control” means:
(i)    The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions occurring within a 12-month period, of all or substantially all of
the assets of the Company to any Person, where “substantially all” means assets
of the Company having a total gross fair market value equal to 40% or more of
the total gross fair market value of all of the Company’s assets immediately
before such transaction or series of transactions;
(ii)    The Incumbent Directors cease for any reason to constitute a majority of
the Board;
(iii)    The adoption of a plan relating to the liquidation or dissolution of
the Company;
(iv)    Any Person acquires stock of the Company that results in such Person
holding Beneficial Ownership of stock of the Company possessing more than 50% of
the total fair market value or the total voting power of the Company; or
(v)    Any Person acquires, over a 12-month period, Beneficial Ownership of
stock of the Company possessing 30% or more of the total voting power of the
Company.
(vi)    The foregoing notwithstanding, a transaction will not constitute a
Change in Control if (A) its sole purpose is to change the state of the
Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the Persons who held the Company’s
securities immediately before such transaction; (B) it constitutes an initial
public offering or a secondary public offering that results in any security of
the Company being listed (or approved for listing) on any securities exchange or
designated (or approved for designation) as a security on an interdealer
quotation system; (C) it constitutes a change in Beneficial Ownership that
results from a change in ownership of an existing stockholder; or (D) solely
because 30% or more of the total voting power of the Company’s then outstanding
securities is acquired by (1) a trustee or other fiduciary holding securities
under one or more employee benefit Plans of the Company or any Affiliate, or (2)
any company that, immediately before such acquisition, is owned directly or
indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of stock in the Company immediately before such
acquisition.
(j)    “COBRA” means the group health plan continuation coverage provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(k)    “Code” means the Internal Revenue Code of 1986, as amended.
(l)    “Company” means Diamondback Energy, Inc., a Delaware corporation, and
will include its successors and assigns.


8



--------------------------------------------------------------------------------





(m)    “Continuation Period” means the period that group health plan
continuation coverage under COBRA is available to a Participant whose employment
termination results in a loss of group health plan coverage. The Continuation
Period commences on the date following the Termination Date when group health
plan coverage ends and ends on the earlier of (i) the 18 month anniversary of
the loss of coverage date or (ii) the date on which the Participant becomes
eligible to receive group health benefits from another employer.
(n)    “Diamondback Parties” means the Company, its direct and indirect
subsidiaries and Affiliates (and each of them, individually, a “Diamondback
Party”)
(o)    “Disability” means a Participant’s inability to substantially perform his
or her duties to the Company or any Affiliate by reason of a medically
determinable physical or mental impairment for a period of ninety (90) days
(whether or not continuous) during any period of three hundred sixty-five (365)
consecutive days by reason of physical or mental disability and the Participant
has not returned to full-time performance of the Participant’s duties within 30
days after written notice of termination is given to the Participant by the
Employer. The Administrator will determine whether an individual has a
Disability under procedures established by the Administrator. The Administrator
may rely on any determination that a Participant is disabled for purposes of
benefits under any long-term disability plan maintained by the Company or any
Affiliate in which a Participant participates.
(p)    “Effective Date” means February 20, 2020, the date this Plan was approved
by the Compensation Committee of the Board.
(q)    “Eligible Senior Executive” means an individual who has been designated
as an Eligible Senior Executive by the Administrator, selected by the
Administrator to participate in the Plan and who has entered into a
Participation Agreement with the Company in substantially the forms set forth on
the attached Schedule C-1 and Schedule C-2.
(r)    “Eligible Termination” means (i) a termination of the Participant’s
employment with the Employer (A) by the Employer without Cause, or (B) by reason
of death or Disability, or (ii) a resignation by the Participant for Good
Reason.
(s)    “Employer” means the Company and each of its subsidiaries and Affiliates
that adopts the Plan and is treated as an Employer in accordance with the
provisions of Section 8.1. Diamondback E&P LLC, a Delaware limited liability
company, will be an Employer on the Effective Date, without need for separate
action to adopt the Plan.
(t)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
(u)    “Good Reason” means, a Participant’s resignation in the event of any (i)
material reduction in Participant’s base salary, bonus opportunity or severance
benefits; (ii) relocation of Participant’s principal office more than 25 miles
from the current location, or (iii) material diminution in the Participant’s
position, duties, reporting relationship or authority, which in any case is not
cured within thirty (30) business days after written notice thereof by
Participant to the Compensation Committee of the Board (which notice must be
provided by Participant to the Company within 90 days following the initial
occurrence of such event) and an opportunity to cure within the notice period
(the “Cure Period”). Resignation by the Participant following the Employer’s
cure or before the expiration of the Cure Period will constitute a voluntary
resignation


9



--------------------------------------------------------------------------------





and not a termination or resignation for Good Reason and will not entitle the
Participant to any benefits under this Plan. Any termination on account of a
Good Reason Resignation must occur within 120 days following the initial
occurrence of such event.
(v)    “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual becoming a member of the
Board subsequent to the Effective Date whose election or nomination for election
to the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such Person is named as a nominee for
election to the Board without objection to such nomination) will be an Incumbent
Director. No individual initially elected or nominated as a member of the Board
as a result of an actual or threatened election contest with respect to the
Board or as a result of any other actual or threatened solicitation of proxies
by or on behalf of any Person other than the Board will be an Incumbent
Director.
(w)    “Participant” means a Person who has been designated by the Administrator
as an Eligible Senior Executive who may be eligible for benefits under the Plan
upon an Eligible Termination.
(x)    “Participation Agreement” means an agreement between a Participant and
the Company, in substantially the forms set forth on the attached Schedule C-1
and Schedule C-2, specifying the Participant’s acknowledgement and agreement to
the terms of the Plan, including the provisions terminating and superseding the
terms any employment agreement or offer letter, the Restrictive Covenant
provisions, the forfeiture and clawback provisions and any other terms and
conditions that are in addition to or different from those specified in the Plan
document. Any Participation Agreement under this Plan is intended to constitute
a Service Agreement as defined in and for purposes of the terms of any Award
Agreements issued pursuant to the terms of the Diamondback Energy, Inc. 2019
Amended and Restated Equity Incentive Plan, the Rattler Midstream Partners LP
Long-Term Incentive Plan, the Viper Energy Partners LP 2014 Equity Incentive
Plan or such other equity incentive plan adopted or maintained by any Affiliate.
(y)    “Payment Date” means the first regularly scheduled payroll date that is
at least sixty (60) days following the Termination Date.
(z)    “Person” or “Persons” means an individual, partnership, limited liability
company, corporation, association, joint stock company, trust, joint venture,
labor organization, unincorporated organization, governmental entity or
political subdivision thereof, or any other entity, and includes a syndicate or
group as such terms are used in Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended.
(aa)    “Plan” means the Diamondback Energy, Inc. Senior Management Severance
Plan, as set forth herein, together with any amendments and supplements hereto
as shall be adopted from time to time.
(bb)    “Protection Period” means the period commencing on the consummation of a
Change in Control and ending on the second anniversary of such Change in
Control.
(cc)    “Restricted Business” means any of (i) the oil, gas and gas liquids
exploration and production business, (ii) the ownership, operation, development
or acquisition of midstream infrastructure assets, including oil, gas and gas
liquids gathering and transportation


10



--------------------------------------------------------------------------------





services and water-related gathering, transportation, distribution and disposal
services, or (iii) the ownership, acquisition or exploitation of oil and gas
properties, in each case, in Texas, Oklahoma and New Mexico and each other area,
location or field in which the Diamondback Parties conduct or are preparing to
conduct business during the Participant’s employment with an Employer or any
Affiliate.
(dd)    “Restricted Period” means, the period of the Participant’s employment
with the Employer and a period of one year following the termination of the
Participant’s employment with the Employer for any reason or such applicable
shorter period as may be specified pursuant to Section 3.2.
(ee)    “Section 409A” means Section 409A of the Code and the Department of
Treasury rules and regulations issued thereunder.
(ff)    “Service Agreement” has the meaning set forth in the definition of
“Participation Agreement”.
(gg)    “Specified Employee” means a Person who is, as of the date of the
Person’s termination of employment, a “specified employee” within the meaning of
Section 409A, taking into account the elections made and procedures established
by the Company.
(hh)    “Termination Date” means the date that an Eligible Senior Executive’s
employment with all Employers and Affiliates actually terminates pursuant to an
Eligible Termination, as determined by the Administrator.

Section 9.2    Number and Gender. Wherever appropriate herein, a word used in
the singular will be considered to include the plural and the plural to include
the singular. The masculine gender, where appearing in this Plan, will be deemed
to include the feminine gender.

Section 9.3    Headings. The headings of Articles and Sections herein are
included solely for convenience and if there is any conflict between such
headings and the text of this Plan, the text will control.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


11



--------------------------------------------------------------------------------






To record the adoption of the Plan as set forth herein, effective as of the
Effective Date, the Company has caused its duly authorized officer to execute
the same this 20th day of February, 2020.


Diamondback Energy, Inc.
 
 
 
 
By:
/s/ Travis D. Stice
Name:
Travis D. Stice
Title:
Chief Executive Officer












--------------------------------------------------------------------------------






Appendix A
Summary Plan Description Additional Information

ARTICLE 1
OTHER PLAN INFORMATION

Section 1.1    Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 45-4502447. The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 503.

Section 1.2    Ending Date for Plan’s Fiscal Year. The date of the end of the
fiscal year for the purpose of maintaining the Plan’s records is December 31.

Section 1.3    Agent for the Service of Legal Process. The agent for the service
of legal process with respect to the Plan is:
Diamondback Energy, Inc.
500 West Texas
Suite 1200
Midland, TX 79701
Attention: Matt Zmigrosky, General Counsel

Section 1.4    Plan Sponsor and Administrator. The “Plan Sponsor” of the Plan
is:
Diamondback Energy, Inc.
500 West Texas
Suite 1200
Midland, TX 79701
Attention: Jennifer Soliman, Executive Vice President, and Chief Human Resources
Officer
and the “Plan Administrator” of the Plan is:
Diamondback Energy, Inc.
500 West Texas
Suite 1200
Midland, TX 79701
Attention: Jennifer Soliman, Executive Vice President, and Chief Human Resources
Officer
The Plan Sponsor’s and Plan Administrator’s telephone number is (432) 221-7400.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.


1



--------------------------------------------------------------------------------






ARTICLE 2
STATEMENT OF ERISA RIGHTS
Participants in this Plan (which is both a welfare benefit plan and a pension
benefit plan sponsored by Diamondback Energy, Inc.) are entitled to certain
rights and protections under ERISA. If you are designated as an Eligible Senior
Executive by the Administrator, selected by the Administrator to participate in
the Plan and have entered into a Participation Agreement with the Company, you
are considered a Participant in the Plan and, under ERISA, you are entitled to:
Receive Information about Your Plan and Benefits
(a)
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series) filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration;

(b)
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series) and updated Summary Plan Description. The Administrator may make a
reasonable charge for the copies; and

(c)
Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other Person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator.
If you have a claim for benefits, which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.


2



--------------------------------------------------------------------------------





If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the Person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.





SCHEDULE A
The multiple of base salary and the number of months that the multiple of base
salary will continue to be paid upon a Qualifying Termination outside of the
Protection Period is determined based on the position of the Executive as
follows:
Position
Multiple of Base Salary
Number of Months
Chief Executive Officer
2x
24
Executive Vice-Presidents
1x
18
Senior Vice-Presidents
1x
15
Vice-Presidents
1x
12



SCHEDULE B
The Applicable Factor used to determine Severance Benefits related to a Change
in Control is determined based on the position of the Executive as follows:


3



--------------------------------------------------------------------------------





Position
Applicable Factor
Chief Executive Officer
3.00
Executive Vice-Presidents
2.50
Senior Vice-Presidents
2.25
Vice-Presidents
2.00












--------------------------------------------------------------------------------






SCHEDULE C-1
PARTICIPATION AGREEMENT
DIAMONDBACK ENERGY, INC.
EXECUTIVE SEVERANCE PLAN
This Participation Agreement (the “Agreement”) is made and entered into by and
between _______________ (the “Participant”) and Diamondback Energy, Inc., a
Delaware corporation (the “Company”), effective as of February 20, 2020 (the
“Effective Date”).
The Company maintains the Diamondback Energy, Inc. Senior Management Severance
Plan (the “Plan”) to provide for specified severance benefits in connection with
certain Eligible Terminations (as defined in the Plan). You have been selected
by the Plan Administrator to be a Participant in the Plan. The Participant
hereby acknowledges that Participant has read and understands the terms of the
Plan and agrees to participate in the Plan. The Executive also expressly
acknowledges and agrees that participation in the Plan replaces and supersedes
the Employment Agreement made by and between the Company and the Participant
dated ________, and that such Employment Agreement will be terminated and the
Participant will no longer be entitled to any benefits under such Employment
Agreement upon execution of this Agreement and participation in the Plan.
Participant further acknowledges and agrees that Section 3 of the Plan contains
certain Restrictive Covenants, including covenants prohibiting competition,
solicitation and disparagement. By signing this Participation Agreement,
Participant is subject to the prohibited activities and Restrictive Covenants in
Section 3 of the Plan, and Participant acknowledges and agrees that the
violation of the provisions of Section 3 of the Plan may result in a loss of
benefits under the Plan.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year written
below, effective as of the Effective Date written above.
DIAMONDBACK ENERGY, INC.
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Travis Stice, Chief Executive Officer
 
 
 
Dated:
February __, 2020
 
Dated:
February __, 2020








--------------------------------------------------------------------------------






SCHEDULE C-2
[PARTICIPATION AGREEMENT FOR TRAVIS D. STICE]
PARTICIPATION AGREEMENT
DIAMONDBACK ENERGY, INC.
EXECUTIVE SEVERANCE PLAN
This Participation Agreement (the “Agreement”) is made and entered into by and
between Travis D. Stice (the “Participant”) and Diamondback Energy, Inc., a
Delaware corporation (the “Company”), effective as of February 20, 2020 (the
“Effective Date”).
The Company maintains the Diamondback Energy, Inc. Senior Management Severance
Plan (the “Plan”) to provide for specified severance benefits in connection with
certain Eligible Terminations (as defined in the Plan). You have been selected
by the Plan Administrator to be a Participant in the Plan. The Participant
hereby acknowledges that Participant has read and understands the terms of the
Plan and agrees to participate in the Plan. The Executive also expressly
acknowledges and agrees that participation in the Plan replaces and supersedes
the Employment Agreement made by and between Diamondback E&P LLC, a wholly owned
subsidiary of the Company, and the Participant dated April 18, 2014 (the
“Employment Agreement”), and that such Employment Agreement will be terminated
and the Participant will no longer be entitled to any benefits under such
Employment Agreement upon execution of this Agreement and participation in the
Plan.
Participant further acknowledges and agrees that Section 3 of the Plan contains
certain Restrictive Covenants, including covenants prohibiting competition,
solicitation and disparagement. By signing this Participation Agreement,
Participant is subject to the prohibited activities and Restrictive Covenants in
Section 3 of the Plan, and Participant acknowledges and agrees that the
violation of the provisions of Section 3 of the Plan may result in a loss of
benefits under the Plan.
The parties agree to the following additional provisions that will govern
Participant’s benefits under the Plan (capitalized terms have the meaning as
defined in the Plan), which provisions are intended to maintain certain
specified benefits under the Employment Agreement that are consistent with prior
public disclosure:
1.    The terms of each outstanding equity award granted to Executive by the
Company or any Affiliate will provide that such equity award will become 100%
vested upon the occurrence of an Eligible Termination.
2.    The terms of each outstanding performance based equity award granted to
Executive by the Company or any Affiliate will provide that, upon the occurrence
of an Eligible Termination that results from a termination of the Participant’s
employment with the Employer without Cause or a resignation by the Participant
for Good Reason, any such outstanding performance based equity award will be
determined assuming the performance criteria thereunder had been achieved at the
maximum level under the equity award agreement and will be settled within 10
business after the vesting event.
3.    Upon the occurrence of an Eligible Termination on account of Participant’s
death or Disability, in addition to any other benefits that Participant would be
entitled to under the Plan,





--------------------------------------------------------------------------------





the Employer will pay one hundred percent (100%) of the premiums to continue
Participant’s and any of Participant’s spouse’s and eligible dependents’ group
health plan continuation coverage under COBRA (provided that such individuals
are qualified beneficiaries who are eligible and timely elect COBRA continuation
coverage) until the earlier of eighteen (18) months after Participant’s
termination of employment causes a loss of group health plan coverage and the
first date that Participant and Participant’s spouse or eligible dependents are
covered under another employer’s program or the Employer is no longer obligated
to offer COBRA continuation coverage to any such qualified beneficiary, provided
that the Employer is providing such qualified beneficiaries with group health
plan coverage at the time of Participant’s termination of employment.
[Signature Page to Follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year written
below, effective as of the Effective Date written above.
DIAMONDBACK ENERGY, INC.


By:__________________________________
P. Matt Zmigrosky, Executive Vice President, General Counsel and Secretary 
Dated: February __, 2020
PARTICIPANT


__________________________________
Travis D. Stice


 
Dated: February __, 2020








